IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEFFREY A. WRIGHT                        : No. 294 MAL 2016
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
LOWER SALFORD TOWNSHIP                   :
MUNICIPAL POLICE PENSION FUND,           :
LOWER SALFORD TOWNSHIP BOARD             :
OF SUPERVISORS, LOWER SALFORD            :
TOWNSHIP MUNICIPAL POLICE                :
PENSION FUND TRUSTEES AND                :
STANDARD INSURANCE COMPANY               :
                                         :
                                         :
PETITION OF: LOWER SALFORD               :
TOWNSHIP MUNICIPAL POLICE                :
PENSION FUND, LOWER SALFORD              :
TOWNSHIP BOARD OF SUPERVISORS            :
AND LOWER SALFORD TOWNSHIP               :
MUNICIPAL POLICE PENSION FUND            :
TRUSTEES                                 :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of November, 2016, the Petition for Allowance of Appeal

is DENIED.